DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/21 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 4-6, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (USPN 2013/0063050 A1) in view of Kumamoto et al. (USPN 2005/0007389 A1), further in view of Marui et al. (JP 61215497 A).

As to claim 1, Morikawa teaches a display (see at least [0009]), comprising: a cover lens (see at least [0066]: acrylic panel);
a component (light shielding layer) located adjacent to the cover lens (see at least [0047], [0058], [0068]: light shielding layer);
a display module located adjacent to the component opposite the cover lens (see at least [0047]); and
a processor communicatively coupled to the display module to cause the display module to generate a desired image that activates corresponding portions of the component before the display is powered down (see at least [0012], [0019], [0094], [0096)).
Morikawa does not directly teach that the component is the phosphorescent component, wherein the phosphorescent component emits light after the display is powered down.
Kumamoto teaches a phosphorescent component, wherein the phosphorescent component emits light after the display is powered down (see at least [0009] “light is emitted even during the light -off period due to the persistence characteristics of phosphors”).

Morikawa and Kumamoto do not directly teach a timer to periodically activate selected light sources that cause the phosphorescent component to generate the desired image after the display is powered down.
Marui teaches a timer to periodically activate selected light sources that cause the phosphorescent component to generate the desired image after the display is powered down (see at least Abstract “A display panel 2 on the base of an electric fan is provided with a group of indicators comprising LED to display the force of current supply, its rhythm, running time for 'Sleep', etc. When a ' Sleep' mode is selected by a mode selector switch 23, the pattern of current supply is selected and a timer starts concurrently, even if it is not set. Moreover, LED 16 is lit 'ON' and so kept for 30min. Consequently, the user of an electric fan can feel easy about the selection of the ' Sleep' mode and many conveniences are ensured.” – note ‘sleep mode’ is the same as ‘power down’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer with sleep mode as 

As to claim 10, Morikawa teaches a method, comprising:
receiving, by a processor, a desired image to be displayed on a display that is powered down (see at least [0012], [0019], [0094], [0096]);
detecting, by the processor, a signal to power down the display (see at least [0094], [0096]); and
causing, by the processor, a display module to generate the desired image that activates corresponding portions of a component of the display before the display is powered down (see at least [0084], [0085]).
Morikawa does not directly teach that the component is the phosphorescent component, wherein the phosphorescent component emits light after the display is powered down Kumamoto teaches a phosphorescent component, wherein the phosphorescent component emits light after the display is powered down (see at least [0009] “light is emitted even during the light -off period due to the persistence characteristics of phosphors”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the phosphorescent component as 
Morikawa and Kumamoto do not directly teach a timer to periodically activate selected light sources that cause the phosphorescent component to generate the desired image after the display is powered down.
Marui teaches a timer to periodically activate selected light sources that cause the phosphorescent component to generate the desired image after the display is powered down (see at least Abstract “A display panel 2 on the base of an electric fan is provided with a group of indicators comprising LED to display the force of current supply, its rhythm, running time for 'Sleep', etc. When a ' Sleep' mode is selected by a mode selector switch 23, the pattern of current supply is selected and a timer starts concurrently, even if it is not set. Moreover, LED 16 is lit 'ON' and so kept for 30min. Consequently, the user of an electric fan can feel easy about the selection of the ' Sleep' mode and many conveniences are ensured.” – note ‘sleep mode’ is the same as ‘power down’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer with sleep mode as taught by Marui with Morikawa and Kumamoto in order to improve user convenience (see Marui at least Abstract).  Further rationale to support a conclusion that the claim would have 

As to claim 14, Morikawa teaches a non-transitory computer readable storage medium (see at least [0094]) encoded with instructions executable by a processor, the non- transitory computer-readable storage medium comprising:
instructions to detect a power down signal (see at least [0094]);
instructions to obtain a desired image to be displayed from a memory in response to the power down signal to power down a display (see at least [0012], [0019], [0094]); and
instructions to control a display module of the display to activate corresponding portions of a component of the display before the display is powered down (see at least [0084], [0085]).
Morikawa does not directly teach wherein the desired image is generated by a phosphorescent component and light is emitted by the phosphorescent component after the display is powered down.
Kumamoto teaches wherein the desired image is generated by a phosphorescent component and light is emitted by the phosphorescent component after the display is powered down (see at least [0009] “light is emitted even during the light -off period due to the persistence characteristics of phosphors”).

Morikawa and Kumamoto do not directly teach instructions to a timer to periodically activate selected light sources that cause the phosphorescent component to generate the desired image after the display is powered down.
Marui teaches instructions to a timer to periodically activate selected light sources that cause the phosphorescent component to generate the desired image after the display is powered down (see at least Abstract “A display panel 2 on the base of an electric fan is provided with a group of indicators comprising LED to display the force of current supply, its rhythm, running time for 'Sleep', etc. When a ' Sleep' mode is selected by a mode selector switch 23, the pattern of current supply is selected and a timer starts concurrently, even if it is not set. Moreover, LED 16 is lit 'ON' and so kept for 30min. Consequently, the user of an electric fan can feel easy about the selection of the ' Sleep' mode and many conveniences are ensured.” – note ‘sleep mode’ is the same as ‘power down’).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the timer with sleep mode as 

As to claim 4, the combination of Morikawa, Kumamoto and Marui teach the display of claim 1 (see above rejection), wherein the display module comprises a plurality of light sources that emit different wavelengths (see Morikawa at least [0021] and Kumamoto [0009]-[0010]).

As to claim 5, the combination of Morikawa, Kumamoto and Marui teach the display of claim 4 (see above rejection), wherein the different wavelengths activate a respective phosphorescent material of a plurality of different phosphorescent materials associated with different colors in the phosphorescent component to generate a color of the different colors (see Morikawa at least [0021] and Kumamoto [0009]-[0010]).

As to claim 6, the combination of Morikawa, Kumamoto and Marui teach the display of claim 1 (see above rejection), wherein the display module comprises a transparent display module (see Morikawa at least [0024]).



As to claim 13, the combination of Morikawa, Kumamoto and Marui teach the method of claim 10 (see above rejection), wherein the causing comprises: determining, by the processor, a color of a plurality of different colors for each area of the phosphorescent component that is activated; and activating, by the processor, a light source that emits a wavelength of light associated with the color for the each area of the phosphorescent component (see Morikawa at least [0021], [0024] and Kumamoto [0009]-[0010)).

As to claim 15, the combination of Morikawa, Kumamoto and Marui teach the non-transitory computer readable storage medium of claim 14 (see above rejection), comprising: instructions to determine a color of a plurality of different colors for each area of the phosphorescent component that is activated; and instructions to activate a light source that emits a wavelength of light associated with the color for the each area of the phosphorescent component (see Morikawa at least [0021], [0024] and Kumamoto [0009]-[0010]).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (USPN 2013/0063050 A1) in view of Kumamoto et al. (USPN 2005/0007389 A1), in view of Marui et al. (JP 61215497 A), further in view of Koizumi (USPN 2002/0115375 A1).

 to claim 2, the combination of Morikawa, Kumamoto and Marui teach the display of claim 1 (see above rejection).
Morikawa, Kumamoto and Marui do not directly teach wherein the phosphorescent component is part of the cover lens, wherein the phosphorescent component and the cover lens are a single component.
Koizumi teaches wherein the phosphorescent component is part of the cover lens, wherein the phosphorescent component and the cover lens are a single component (see Koizumi at least [0013] “the surface 13 may be formed of a transparent material such as a plastic sheet having the phosphorescent layer 20 merely coated on one side.”; claim 17. “a phosphorescent material formed on said drawing surface” — note although the phosphorescent layer 20 is coated on one side of the surface 13 — these materials combine to form one single component).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the phosphorescent component as part of the cover lens as taught by Koizumi into Morikawa, Kumamoto and Marui  in order to create a variety of visual effects (see Koizumi at least [0021]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.


Morikawa, Kumamoto and Marui do not directly teach wherein the desired image is customizable.
Koizumi teaches wherein the desired image is customizable (see Koizumi at least [0012]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a customizable desired image as taught by Koizumi into Morikawa, Kumamoto and Marui in order to provide better ways to control phosphorescent materials (see Koizumi at least [0007]). Further rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (USPN 2013/0063050 A1) in view of Kumamoto et al. (USPN 2005/0007389 A1), in view of Marui et al. (JP 61215497 A), further in view of Kwon et al. (USPN 2015/0365508 A1).

As to claim 3, the combination of Morikawa, Kumamoto and Marui teach the display of claim 1 (see above rejection).

Kwon teaches wherein the phosphorescent component is part of an optically clear adhesive used to couple the cover lens to the display module (see at least [0073]).
Note that it is common in the art for an adhesive layer to be transparent and/or dyed with a dye, a pigment, a coloring matter, a fluorescent material, a phosphorous material or the like (see Kwon at least [0073]). Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (USPN 2013/0063050 A1) in view of Kumamoto et al. (USPN 2005/0007389 A1), in view of Marui et al. (JP 61215497 A), further in view of Campbell et al. (USPN 2005/0094391 A1).

As to claim 7, the combination of Morikawa, Kumamoto and Marui teach the display of claim 1 (see above rejection), further comprising: an enclosure coupled to the cover lens to enclose the phosphorescent component, the display module and the processor (see Morikawa at least [0066], fig. 4).

Campbell teaches wherein the enclosure has a transmittance that is greater than 40% (see at least [0019] “Although a hot mirror is used in the preferred embodiment, this disclosure is meant to cover all other types of filters such as narrow band reflective notch or narrow band absorptive filters, that are well known in the art. The critical characteristics of second filter 36 are that it must have very high transmission (>80%) in the visible spectrum”).
Having an enclosure with transmittance that is greater than 40% is commonly used to filter phosphorescent light in order to remove sufficient infrared content to enable the system to meet NVIS radiance requirements (see Campbell at least [0018], [0020]). Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 8, the combination of Morikawa, Kumamoto, Marui and Campbell teach the display of claim 7 (see above rejection), wherein the enclosure comprises a hot mirror (see Campbell at least [0018], [0020]). A hot mirror is known in the art as a filter commonly used to filter phosphorescent light in order to remove sufficient infrared content to enable the system to meet NVIS radiance requirements (see Campbell at least [0018], [0020]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morikawa et al. (USPN 2013/0063050 A1) in view of Kumamoto et al. (USPN 2005/0007389 A1), in view of Marui et al. (JP 61215497 A), further in view of Ely (USPN 2009/0193243 A1).

As to claim 12, the combination of Morikawa, Kumamoto and Marui teach the method of claim 10 (see above rejection).
Morikawa, Kumamoto and Marui do not directly teach wherein the desired image is received from a memory of a basic input/output system (BIOS) of a computing system in communication with the display.
Ely teaches wherein the desired image is received from a memory of a basic input/output system (BIOS) of a computing system in communication with the display (see at least [(0046]).
A memory of a basic input/output system (BIOS) of a computing system is well known in the art (see Ely at least [0046]). Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-11 and 13-15 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claims 2 and 9 have been fully considered but they are not persuasive.
Applicant argues —
“Applicant submits that the drawing surface 13 and the phosphorescent layer or film 20, as disclosed by Koizumi, does not teach, describe or suggest “the phosphorescent component is part of the cover lens, wherein the phosphorescent component and the cover lens are a single component,” as claimed.”
Examiner disagrees —
Koizumi teaches wherein the phosphorescent component is part of the cover lens, wherein the phosphorescent component and the cover lens are a single component (see Koizumi at least [0013] “the surface 13 may be formed of a transparent material such as a plastic sheet having the phosphorescent layer 20 merely coated on one side.”; claim 17. “a phosphorescent material formed on said drawing surface” — note although the phosphorescent layer 20 is coated on one side of the surface 13 — these materials combine to form one single component). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the phosphorescent component as part of the cover lens as taught by Koizumi into Morikawa and Kumamoto in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	11/2/21

		/AMARE MENGISTU/                                        Supervisory Patent Examiner, Art Unit 2623